Citation Nr: 1616836	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The transcript from the Veteran's March 2015 Board hearing was associated with the claims file and reviewed.  The Board previously considered and remanded the issues of service connection for eye disabilities, hepatitis, hypothyroidism, and peripheral neuropathy in the lower extremities.  On remand, the RO granted service connection for peripheral neuropathy of the lower extremities and hepatitis C in an August 2015 decision and granted service connection for bilateral blepharitis of the eyes in a December 2015 decision.  The Veteran has not expressed any disagreement with these determinations.  Therefore, those issues are no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence shows that hypothyroidism was caused by cancer treatment, and service-connected diabetes did not aggravate hypothyroidism beyond the natural progression of the disease.


CONCLUSION OF LAW

The criteria for an award of service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the hypothyroid claim in July 2010 and July 2015.  The examination was thorough and detailed, and the medical opinions are adequate, because they considered all relevant evidence of record and provided rationale for conclusions. 

Following the remand directives, the AOJ obtained an additional VA medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of hypothyroidism as this requires specialized medical knowledge and training to understand the complexities of the endocrine system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for hypothyroidism have not been met.  38 C.F.R. § 3.303.

The evidence shows a current thyroid disability.  The July 2010 VA examiner diagnosed the Veteran with hypothyroidism.  Similarly, VA treatment records show management and medication for hypothyroidism.

The evidence does not show an in-service incurrence related to hypothyroidism.  Service treatment records are silent for any thyroid abnormalities or complaints.  Examiners in April 1962 re-enlistment examination, November 1968 and May 1970 periodic examinations, and the July 1975 separation examination found no irregularities and all body systems normal, including the endocrine system.  Additionally, the Veteran has not claimed that his hypothyroidism began in or is related to service.

Instead, the Veteran asserts that his hypothyroidism is related to his service-connected diabetes.  During the Board hearing, the Veteran reported that his thyroid was "removed by radiation" but that a medical professional told him the thyroid problem was related to diabetes.  The July 2010 examiner noted that hypothyroidism began in 1994 and the Veteran reported being diagnosed after 37 radiation treatments on bilateral sides of his neck due to throat cancer.  The examiner concluded that hypothyroidism was less likely than not caused by or the result of diabetes because the Veteran was diagnosed for hypothyroidism in 1994 prior to the diabetes diagnosis.  In the addendum opinion, the July 2015 examiner explained that hypothyroidism is secondary to radiation therapy for throat cancer.  Regarding aggravation, the 2015 examiner reviewed and discussed the history of the Veteran's hypothyroidism and found no evidence of aggravation beyond the natural progression by diabetes.  The Veteran has not submitted any medical evidence to support his contention that the hypothyroidism and diabetes are related.  The majority of the evidence, including the Veteran's reports, support a causal relationship to throat cancer radiation. 

The Board notes that the July 2015 examiner opined that hypothyroidism is at least as likely as not related to service because hypothyroidism is secondary to radiation therapy for throat cancer and throat cancer is presumed associated with Agent Orange exposure.  The Veteran is presumed exposed to herbicides (Agent Orange) based on his service in Vietnam.  See DD214; see also 38 C.F.R. § 3.307.  However, the examiner's opinion is based on an incorrect legal premise; throat cancer is not one of the diseases presumed associated with herbicide exposure.  See 38 C.F.R. § 3.309.  Furthermore, the Veteran is neither service-connected for throat cancer nor has a pending appeal for throat cancer.  As such, service connection for hypothyroidism cannot be established on a secondary basis to throat cancer at this time.  See 38 C.F.R. § 3.304.  The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for hypothyroidism is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


